Name: 79/511/EEC: Council Decision of 24 May 1979 on a financial contribution from the Community to the campaign against foot-and-mouth disease in south-east Europe
 Type: Decision
 Subject Matter: agricultural activity;  Europe;  EU finance
 Date Published: 1979-05-31

 Avis juridique important|31979D051179/511/EEC: Council Decision of 24 May 1979 on a financial contribution from the Community to the campaign against foot-and-mouth disease in south-east Europe Official Journal L 133 , 31/05/1979 P. 0032 - 0032 Greek special edition: Chapter 03 Volume 25 P. 0108 COUNCIL DECISION of 24 May 1979 on a financial contribution from the Community to the campaign against foot-and-mouth disease in south-east Europe (79/511/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas there have been outbreaks of foot-and-mouth disease caused by viruses foreign to the Community in recent years in certain regions of south-east Europe ; whereas the danger to Community livestock from such exotic foot-and-mouth viruses has not yet been removed ; whereas, consequently, aid should continue to be granted to the non-member countries concerned to enable them to apply measures designed to prevent the spread of these viruses, in particular by the creation of buffer zones in these regions, HAS DECIDED AS FOLLOWS: Article 1 The estimated assistance of the Community in the campaign undertaken in the countries of south-east Europe against exotic foot-and-mouth viruses shall be a maximum of 700 000 European units of account. Article 2 The Commission shall responsible for supervising the manner in which the sum provided for in Article 1 is used. It shall report to the Council on the implementation of this Decision. Done at Brussels, 24 May 1979. For the Council The President J. FRANÃ OIS-PONCET (1)OJ No C 61, 6.3.1979, p. 5.